Citation Nr: 1117538	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-43 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for gastroesophageal reflux disease (GERD), status post hpylori eradication therapy.

2.  Entitlement to a compensable disability rating for tension headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to September 2005.    

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran's GERD, status post hpylori eradication therapy has been manifested by pain in the subcostal region and posterior back, heartburn, vomiting once a month, and occasional nausea.

2.  The Veteran's tension headache disability most closely approximates prostrating attacks once every two months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for GERD, status post hpylori eradication therapy are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2010).

2.  The criteria for a 10 percent evaluation, but no more, tension headaches have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A May 2009 letter was sent to the Veteran prior to initial adjudication.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.   VA provided the Veteran with an examination in May 2009 that the Board finds adequate:  it was conducted upon a review of the claims file, the examiner elicited a complete history from the Veteran, and provided clinical findings relevant to the rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries due to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

GERD, status post hpylori eradication therapy

In December 2005, the Veteran filed a claim for service connection for GERD.  In a May 2006 rating decision, the RO granted service connection for GERD, status post hpylori eradication therapy, and assigned a 10 percent disability rating effective September 20, 2005.  In April 2009 the Veteran filed a claim for an increased rating for his GERD and the initial 10 percent disability rating was continued by rating decision dated in June 2009.  

The Veteran's GERD, status post hpylori eradication therapy is rated by analogy under 38 C.F.R. § 4.115a, DC 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2010).  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as hernia hiatal based on the criteria found under Diagnostic Code 7346.

For hiatal hernia, a 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

A May 2009 VA examination was conducted.  The Veteran reported that he started having problems with GERD in 2004 while on active duty and was put on multiple medications that did not resolve the problems.  The pain was more on the subcostal region and it could reportedly occur intermittently, sometimes once or twice a week.  He complained of occasional pain to the posterior back.  He reportedly stopped eating dairy products, which reportedly caused problems, and indicated that this had resulted in mild improvement.  He was taking Omeprazole.  The GERD started with acid-type symptoms.  He still continued to have pain, although somewhat less frequent than before.  He had no dysphagia for solids or liquids and denied hematemesis or melena.  He had no reflux or regurgitation of the contents.  He did have vomiting, perhaps once a month and occasional nausea.  The medications noted above had been moderately effective without side effects.  He denied hospitalizations or surgery and denied a history of esophageal trauma.  The Veteran's GERD reportedly caused severe pain which caused him to miss several days of work as a biomedical instrument repairman.  There was no history of neoplasia.  The Veteran denied physician-sanctioned days lost secondary to acute flare or incapacitation.  He was reportedly treated for hpylori with triple antibiotics in April 2008 and stated that there was no substantial improvement.  Physical examination of the abdomen revealed normal bowel sounds without hepatosplenomegaly, masses, or tenderness.  There was no flank pain and examination of the abdomen was benign.  An upper GI (gastrointestinal) screen was reportedly done in May 2008.  This revealed diverticula to the third portion of the distal duodenum.  No other masses were seen.  A May 2009 magnetic resonance imaging (MRI) scan of the abdomen was reportedly normal.  The diagnosis was moderately severe gastrointestinal reflux.  

Also of record are VA outpatient treatment reports dated through April 2010 which show complaints of heartburn.  Significantly, a November 2009 treatment report notes that the Veteran's GERD is relieved with Omeprazole but that there is occasional epigastric pain.  

Furthermore, in several statements, particularly a May 2009 statement the Veteran reported that he takes off one day from work each month due to his heartburn and is afraid of getting laid off from his job due to poor performance.  

Given the evidence of record, the Board finds that disability rating greater than 10 percent for the Veteran's GERD is not warranted.  The next higher rating of 30 percent requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran has denied dysphagia for solids or liquids, hematemesis or melena, and reflux or regurgitation.  Furthermore, the record shows that the Veteran's symptoms are mildly relieved, for the most part, by taking Omeprazole and avoiding dairy products.  While the Veteran contends that he has missed several days of work due to his GERD, he also denied physician-sanctioned days lost from work secondary to his GERD.  Such findings are not indicative of considerable impairment of health and are already contemplated in the assigned evaluation.  

The Board has also considered whether there are any other diagnostic codes pertaining to the digestive system that would result in a more favorable rating for the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.114.  But the evidence of record does not indicate that the Veteran's service-connected GERD is manifested by gastric, duodenal, or marginal ulcers.  38 C.F.R. § 4.114, Diagnostic Codes 7305-06 (2010).  Additionally, the evidence does not reflect that the Veteran's service-connected disability is manifested by injuries of the mouth or lips or tongue, stricture, spasm, or diverticulum of the esophagus, adhesions of the peritoneum, gastritis, postgastrectomy syndrome, injury or stenosis of the stomach, residuals of liver injury, cirrhosis of the liver, chronic cholecystitis, cholelithiasis, or cholangitis, injury or removal of the gall bladder, irritable colon syndrome, amebiasis, bacillary dysentery, ulcerative colitis, distomiasis, chronic enteritis or entercolitis, diverticulitis, small or large intestine resection, fistula of the intestine, peritonitis, impairment of sphincter control, stricture of the rectum or anus, prolapsed rectum, fistula in ano, hemorrhoids, pruritus ani, inguinal, ventral, or femoral hernia, visceroptosis, malignant or benign neoplasms of the digestive system, chronic liver disease, pancreatitis, vagotomy, liver transplant, or hepatitis C.  38 C.F.R. § 4.114, Diagnostic Codes 7200-7301, 7307-45, 7347-54 (2010).  

Accordingly, the Board finds that a 10 percent rating is the appropriate evaluation in this case and that the degree of impairment resulting from the service-connected GERD in this case does not more nearly approximate the next higher rating.  
 
Tension headaches

The Veteran filed a claim for service connection for head pain in December 2005 and by rating decision dated in May 2006 the RO granted service connection for tension headaches, assigning a noncompensable disability rating effective September 20, 2005, the day after the Veteran's discharge from military service.  In April 2009 the Veteran filed a claim for an increased rating for his tension headaches and the initial noncompensable disability rating was continued by rating decision dated in June 2009.  

The Veteran's tension headaches are rated under 38 C.F.R. § 4.12a, Diagnostic Code 8100, the diagnostic criteria for migraine headaches.  For migraine headaches, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months, a 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months, and a 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define prostrating.  Other sources have defined prostrating as "utter physical exhaustion or helplessness" and "extreme exhaustion or powerlessness."  WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994).

A VA examination was conducted in May 2009.  The Veteran reported that his headaches are almost always left-sided and radiate to the back of the left side of the head.  They were made worse by lights and the pain caused nausea.  Current medications included Butabarbital, Acetaminophen, Midrin, and Fioricet (i.e., caffeine tablets).  The medications worked fair.  He reportedly had headaches every two to four weeks that lasted for 24 hours.  Alleviating factors were rest and medication.  The severity of the headaches was 7/10 on the Borg pain scale.  Flare-ups included pain, fatigue, and functional loss secondary to the pain, but no weakness.  The Veteran reportedly had a CT (computed tomography) scan done in March 2008 which revealed chronic sinusitis and mild delusional brain atrophy diffusely atypical for a young patient of his age, i.e., 28 years old.  It was noted that there was no physician-sanctioned lost days from work due to acute flare or incapacitation over the last 12 months.  The impression was headaches, migraine type, of moderate severity.  The examiner indicated that the Veteran had one incapacitating headache over the last 12 months and perhaps 8 to 10 non-incapacitating headaches over the last 12 months.  

VA outpatient treatment reports dated through April 2010 show complaints of headaches.  A November 2009 record notes that the Veteran had a severe migraine headache lasting approximately 22 hours which required him to miss work.  He reported that the midrin didn't relieve the headaches any longer.  He also reported photosensitivity, nausea, and vomiting.  In February 2010 the Veteran described progressively worsening headaches over the past eight months which occur one to two times per month.  He reported the headaches were a sharp pain, extended to the back of his head, and to his left eye.  The headaches lasted one day and he denied any blurred vision or weakness, but reported light sensitivity, nausea, and vomiting.

Furthermore, in several statements, particularly a May 2009 statement the Veteran has reported that he takes off one day from work each month due to his headaches and is afraid of getting laid off from his job due to poor performance.  

Given the evidence of record, the Board finds that a 10 percent disability rating for the Veteran's tension headaches is warranted.  The Board notes that the Veteran's headaches are not properly classified as "prostrating" as they have not been shown to cause utter or extreme physical exhaustion, helplessness, or powerlessness.  The May 2009 VA examiner found there was only one incapacitating headache over the last year, but the criterion is not incapacitating, but prostrating.  The headaches, however, are more than simple headaches as they do cause photosensitivity, nausea, vomiting, and pain.  Thus, viewing the evidence in the light most favorable to the Veteran, a 10 percent evaluation is warranted.  Although the Veteran has the headaches approximately 1 to 2 times per month, the Board finds that a 30 percent evaluation is not warranted as the Veteran does not technically display symptoms consistent with characteristic prostrating attacks.  Accordingly, a 10 percent evaluation, but no more, is warranted.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  The Board notes, however, that no other diagnostic code addresses headaches.  Accordingly, alternative diagnostic codes do not provide for an evaluation in excess of 10 percent.

Extraschedular Consideration

The record shows that the Veteran is currently employed full-time as a biomedical instrument repairman.  However, the Veteran has reported that he takes off one day from work each month due to his GERD and headaches and is afraid of getting laid off from his job due to poor performance.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the established rating criteria to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b) (1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If there are other factors, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 116.

Here, the record does not establish that the rating criteria are inadequate for rating the service-connected disorders.  The evidence of record shows that the Veteran's GERD is primarily manifested by pain in the subcostal region and posterior back, heartburn, vomiting once a month, and occasional nausea and his headaches are primarily manifested by only one incapacitating headache over the last 12 months and perhaps 8 to 10 nonincapacitating headaches over the last 12 months.  The applicable diagnostic codes used to rate the Veteran's GERD provide for ratings based on persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The rating criteria for the Veteran's headaches provide for ratings based on incapacitating headaches.  The symptoms of the Veteran's service-connected disabilities are thus contemplated by the rating criteria.  Accordingly, referral for an extraschedular rating is unnecessary at this time. 

After review of the evidence, there is no evidence of record that would warrant a rating in excess of 10 percent for the Veteran's GERD or headaches at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010), 21 Vet. App. at 509-10.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating greater than 10 percent for GERD, status post hpylori eradication therapy, is denied.

An evaluation of 10 percent, but no more, for tension headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


